OFFICE       OF     THE   ATTORNEY     QENERAL   OF    TEXAS

                                           AUSTIN




ltonoreblo        @ls\a   wolf




             _a
thr abovr


                                                     lalon l to rhothor
                                                        Ceulrrloaor@ Court




                                                                   alril    Statutrr   reada


                  ‘The Commi8810nerr” Court ln any CouatT having
      l    nopulstlon of nnt lerr than    two hundred nlnstr
      thourand (%2!30,000)    and not mom thm three hundred
      twenty thourand (320,000), aooordlng to the lart
      United     Statrr Cenrur lSJ, by an order duly anterod
      UQOn tho mlnutr8     of  8cSd dourt   rent or lot, dl-
      rrot    to  any lmdowner in rrld bunt,,     lnr traotor
                                                                           4
                                                                           .




gonorablo Claud Wolf, page P


       r&Or', uohlner;l        o r lqUlwOnt   bolorglnq      to *Old
      8 OUEtr,   be U8Od by 8aid 1andOWllOrlXO1U81VO17
                     to
      upon land rltuatod  in raid County, in the OonatrUo-
      tlon of tOrraOe8, dlkO8 and dltohor ?Or th0 purpo8o
      of 8011 oonren8tion lnd 8011 lroalon prrtontlon
      and for thr purporr of oonrtruotlng rater tBnk8
      and roronolrr; prorldod that no ruoh tr&OtOr, grader,
      maohlnor7 or rqulnmoat  rhall be rented or let at a
      time when the County I8 wing   or in the need of the
      uao  of   tho anmo, and prorlded further, that tho
      @mount    to be paI& by the landouner to the County
      for    the uao of 8UOh traotor, grader, ssohlnory or
      lqulpaent ahall be agreed uoon by the Coeml88lonor8'
      Court end the landovner and 8hall be lpeolflod in
      the order renting or ltttlng the aam8.'
            Artlolo 23720, Vernon'8 Annotatod Civil Statutea, read8
a8   fOllOV8:
               ‘Soo. 1. The vldoqwond and rapid extonrlon
       o? 0011 ororlon     won our agrioultural and other
       landa, orurlng the 1rrOparablO varto of roll
       fertlllty,    and 1088  of oroduotlro power, aurt be
       rooognitrd 88 the graTO8t monaoc t0 th8 OOntlnU-
       lag u8ofulno88 OS thlr groatoat of our natural
       rorourooa; end a8 vitally lffeotiag     OOlIdttiOnl
       fundamental ln the loono8lo urll-bolag     of the
       people.
               ‘Soo. 2. The Sta t@lU8t rOOO&TllZO    it8    rO8QOll-
       rlbillty,     @a tho ropreaontatiro of the popplo, for
       the oonren8tlon       of rO8ouroo8 O88Olitld In the pro-
       duotlon of nooorrary      agrloulturrl produotr, and the
       oro8otlon of the pub110 uolfaro; and ourt         provide,
       by unlfolr     90110108, for the oooperotion ln tho dir-
       ChargO Of ruoh rO8Qon8ibillt~,          O?   all   OOWJtitUtlOnal
       rubdlrlolonr of the State.
                 ‘880.The Countler of the State are herob
                          3.
       declared to hare the authority to anploy, or permit
       to be employed, any road oonatructlon or other maoh-
       inary or road equipment in the rsnloe of 8011 oon-
       8onetiOu  and preYentlon Of 8O:l Wa8t8 throu h orO8-
       lon, whenever in the Judgxent of the County 8omml8alon-
       era' Court, entered upon the Minute8 of the Court,
       ruoh maohlnory or coulpment lr not demanded for the
       rorrloo ot bulldlng and the uokeop of the rOad8 of
       the County; and shall ororido for oomvenaatlon to
       the County Ro8d Fund, or the road fund8  of any defined
       diatrlot or luthorlrrd rubdlr'alon in the County, for
       ruoh employment of road equipment.
. I’


       flonorablo Claud Volf, page 3


                   lsto.   4.   In thr aubllo   8onlo#   of oonrerving
            the   8011  fortlllty of the 1tnd8  of the County, the
            COMlBi88iOYlOr8’  Court8 ah.11 tl6TO th e  luthorlty to
           ~.ooootratOvlth the land ovntra aad trxpa~oro of the
            County la all Judlolou8    effort8  for the prtrtrratlon
            Of the QrOdUOtITent88 of th8 8011 from lToldablo
            made,    and 1088 of produotlrenorr of lgrloultural
            oropa atot88try to tbo pub110 velfuo. through per-
            mlrrlon to ~80 the laohlnory and tqulpamt that may
            ho aado atallablo by the County for ruch purport8
            under Wltton o:ntraot,     and the County ah811 ttotlrt
            from luoh landowner8 l.nd    taxpay’rra oomptnratlon,
            upon tuoh uniform b8818    a8 may be doomed rqultable,
            tnd proper, for the oo-ooerttlon      extended and
            8trTiOt8    rWdtr@d, all luoh OoSMn88tlOn or fund8
            to the County to be pal4 into tho hoad and Brldgo
            Fund of the County; and the County Comalrslontrr~
            Court may prorldt for payment8 Sro8 landowner8 and
            taxpayer8 of tha County at luoh rtatod lntonal8
            and in 8uOh     lmOUllt8, 08 ond When the    County   tbX.8
            are ooll8oted, a8 may be .qultablt, for the uat
            of the tqulwtnt for the vr&ectlon         of lrnda rcalnrt
            oontlaulng lamaaaurablt injury through aoil trorlon;
            provldod that the Cormlrslonsr8' Court sr roprerontr-
            tiTO  thartof   ahall not go upon the lrnd of any or-nor
            to lmrovt, ttrraoe,     protrot,   or ditch rooh land ua-
            tl1 roqur8toU to do 80 in vrltlng by ruch ovnrr; and
            >roTld.d further, that tho COM~88lOlIOr8' Court
            or rtprratntrtlrt    thtrrof .hall not be requlrtd to
            do 8uOh la?roTln      tarracing,   protectlag, and dltoh-
             lng ~I1888 ruoh 8, ourt aha     drtonlno   that luoh work
             18 of 8-t    qubllo benefit and lald Court tltOt8 to
            do the vork.’
                  noward County ha8 8 popu1btion of 20,990 lnh8bltantr 80-
       OOrdlng              hd8ral
                  t0 the 1940       Cen8U8  thertforr, Artlolo 166a4, 18
       not apn1lcrblt to raid oounty. A&101. 23720, rupra, authorizer
       the rarlour oountltr through their Oommiasiontra’  court8 to employ,
       or oermlt to be omployod,any road oonrtruotlon or other maohlntry
       or road  oquloment In the 8enloo o? 8011 oon8snetlon 8nd preron-
       tion of a011 raett  tbrouQh troalon, whenever in the Judetnt of
       the county oommlrsionerr oourt, entered upon the alnutes of the
       oourt ruoh maohlncry and equlpaent is not demanded for the rcrrlce
       o? building and the ubkeep of the road8 of the county. The Tarlous
       Oomml8rloner8' oourtr rhall alro proTIde for ooa3enratlon to the
       oounty road fund, or the road fund8 of any deflnod dlrtrlot or au-
       thorized rubdlririon in the oounty, for suoh employment of road t-
       qulnment.

                 Art1018 23720, further wotidoa that the oo8ml88lontrr'
       oourt or any ro~rtrtntetite thereof rhall not go upon the land of
       my owner  to laprort, terrace, protoot, or dltoh ruoh land until
       rocwtrteu to do 80 In writing by auoh owner. The OOmmi88lOnU8
                                                                                              I.
                                                                                                   4


gonorablo Claud Uolf,             pAgO 4



otu,rt ma7  prorldo for pamoat   from lanQouatr8 and t8xpaJorr
1~ thr oounty   rt ruoh rtatod lntorra~8 and ruoh amounta,     88
and when the taunt7 taxer art oolleoted, aa may be l    qultablo
for the uat of the lqulpment for thr proteotion   of land8 a-
gglB8t InJury through 8011 lo r io n.
             Ye    quote from 11 Tax. Jur.              b6S a8 follo~a:
             ‘Countlea, being tomponcnt part8 of the State,
      h8Tt 110QOWer8 or dutlha   txoopt thoro Wh~Oh Al-8
      olsarly ret   forth and defined In the Conrtltutlon
      alId 8t8tllt.8. The rtatuttr h8Tt  oltarly  defined
      the pouetra,prororlbed the dutlor,    tab importd the
      llabllltlo8 o? the oommlrrlonor8~ aourta, the aod-
      lum through vhloh the dlffrrent oountlor sot, and
      from thoro rtetutcr murt oomo ali the authority
      Tt8tOd   illthe OOUntiO8.
               ‘cOMBi88iOllCFl’        OOWt8  are OOWt8  Of llmlttd
      Jurlrdlotlon, in that their authority trtrndr               only
      to oattorr Qtrtalnlng to the general velfaro of the
      rO8ptOtiTO         ~OUnti.8     and that tbtlr QOVOr8 Art Only
      there @IX'prt88ly           or lr~lledl~ conferred Up08  them
      by law, that la, by the Conrtltutlon and 8tatUte8
      of   the    Strto   l   l   l   ”

           After a oartful      rowoh of the l       tRtutt8, we hare    boon
unable to find any 8t8tUtt       that   either l  XQrO88ly Or by ImpllOa-
tlon author1288 the COmml8slOntr8' oourt             Of Any OOUllt~ to 8Ot
lrldo any portion of any taxer of the oounty for the rpoolflo
purport  of doing lndlTldua1 farm tcrraolag             or OOntUrlng with
road maohlntry ovntd by the oounty for the purporo of maintain-
ing and bulldlng oounty roada. ~tr@foZ’O,               the abort at&ted   qU88-
tlon 18 re8oootiToly   anrverrd       in -the negatito.
             Trurtlng that                the   foregoing fully anawtro       your lnqulry,
we   art

                                                            Your8   Ttry     tNly

                                                        ATTORKZY
                                                               OEIIERALOF TEXAS


                                                                    ArdOll      W1111M8
AM:JO